PER CURIAM.
We find no error in the trial court’s violating the defendant’s probation for failure to comply with the term of his probation which required him to submit to urinalysis.1 We do find error in other grounds for violating the probation and in the failure of the written order to conform to the court’s oral pronouncements. Also, there was an error in awarding credit for time served. Therefore, the matter is returned to the trial court for an entry of a proper order of violation of *1314probation with a proper credit for time served.
Reversed and remanded with directions.

. The mere fact defendant appeared at a time and place for urinalysis and failed to produce urine on three different occasions does not constitute compliance with a condition of probation which reads as follows:
“You will submit to urinalysis, breathalyzer or blood tests at any time requested by your Officer, or the professional staff of any treatment center where you are receiving treatment, to determine possible use of alcohol, drugs or controlled substances.”